Citation Nr: 1451518	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-15 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether Department of Veterans Affairs disability compensation benefits were fully and correctly paid from grant of benefits effective November 20, 1984.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1975 to November 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision and a January 2011 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A July 2010 Board decision found clear and unmistakable error (CUE) in the April 1985 rating decision, which granted the Veteran a 90 percent combined evaluation effective November 20, 1984.  In compliance with the July 2010 Board decision, an October 2010 rating decision retroactively granted the Veteran a 100 percent combined evaluation effective November 20, 1984.  The Veteran appealed the October 2010 rating decision asserting that his compensation benefits were miscalculated.  

After a review of the record, the Board concludes that a remand is necessary so that VA may fulfill its duty to assist the Veteran in substantiating his claims.

Initially, the Board notes that the claims file contains a VA audit dated in March 2012.  Although the audit purports to detail the Veteran's total VA benefit, the amount withheld, amount paid, and an explanation for each change in the amount of the Veteran's benefit payments, it is unclear how the figures were calculated.  Accordingly, the Board finds a remand for an additional audit detailing what the Veteran was paid in disability compensation when evaluated as 90 percent disabled, what he should have been paid absent CUE in the April 1985 rating decision, and what the Veteran was paid in retroactive benefits subsequent to the July 2010 Board decision, is necessary.  
Additionally, the Veteran received retired military pay benefits from December 1, 1984 to May 1, 1985, and from May 1, 1985 to July 1985.  In his substantive appeal, the Veteran requested an audit of his military retired pay since 1984.  As these benefits affect the amount withheld and total amount paid in VA compensation, they are relevant to the current appeal.  On remand, an audit of the Veteran's retired pay should be requested from the Defense Finance and Accounting Services (DFAS), or another appropriate agency.  

Lastly, in October 2011, the Veteran filed a claim for TDIU.  The claim was denied in a January 2011 administrative letter.  The Veteran filed a notice of disagreement in September 2011.  To date, a statement of the case (SOC) has not been issued with regard to that issue.  Accordingly, a remand is warranted.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).

Accordingly, the case is REMANDED for the following actions:

1.  Request an audit of the DFAS payments to the Veteran.  All records of DFAS payments should be obtained and associated with the claims file.  

2.  Therafter, obtain a new audit report of VA disability compensation.  The audit should specifically detail on a yearly basis any amounts actually paid to the Veteran under the 90 percent rating and under the 100 percent rating established in the July 2010 Board decision.

The audit of VA payments and withholdings must clearly itemize the following:

a.  All types of payments (readjustment pay, retirement pay, VA disability compensation, dependents allowance, cost of living increases, etc.) the Veteran received pursuant to the 90 percent evaluation granted in the April 1985 rating decision.  

b.  All types of payments (readjustment pay, retirement pay, compensation, dependents allowance, cost of living increases, etc.) the Veteran received pursuant to the 100 percent evaluation granted in the July 2010 Board decision and implemented in the October 2010 rating decision.  

Please clearly explain the correct nature and basis of each payment to include highlighting the differences in all types of payments under the erroneous 90 percent evaluation and the retroactively corrected 100 percent evaluation.  

A copy of such audit should be inserted into the claims file, and also provided to the Veteran and his representative.

3.  Issue a SOC and notification of the Veteran's appellate rights on the issue of entitlement to TDIU.  38 C.F.R. § 19.26 (2014).  The Veteran is reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  If the veteran perfects the appeal as to this issue, the AOJ should undertake all appropriate action.

4.  Readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental SOC and be given the opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if warranted.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



